Motion Granted in Part and Denied in Part; Order filed February 6, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00755-CV
                             NO. 14-13-00442-CV
                             NO. 14-13-00460-CV
                             NO. 14-13-00462-CV
                                 ____________

                     PAUL STEVEN JACOBS, Appellant

                                       V.

               MELISSA ELLEN FIELDS JACOBS, Appellee


                  On Appeal from the 308th District Court
                          Harris County, Texas
      Trial Court Cause Nos. 2011-14576, 2011-14576A, & 2011-14576B

                                   ORDER

      On August 13, 2012, appellant Paul Jacobs filed a notice of appeal from the
judgment signed August 1, 2012, and the appeal was assigned to this court under
our appellate number 14-12-00755-CV. On August 1, 2013, this court issued a
memorandum opinion affirming the trial court’s judgment. Appellant’s motion to
extend time to file petition for discretionary review was denied by the Texas
Supreme Court, and, on February 3, 2014, this court’s mandate issued in cause
number 14-12-00755-CV. On May 24, 2013, appellant attempted to appeal a
partial summary judgment nunc pro tunc signed in the same trial court cause
number. The appeal was assigned to this court under our appellate number 14-13-
00460-CV. On October 10, 2013, this court dismissed the appeal for want of
jurisdiction. Appellant did not file a motion for rehearing or petition for
discretionary review in cause number 14-13-00460-CV.

      On May 20, 2013, appellant filed a notice of appeal from the court’s
judgment signed April 10, 2013, and the appeal was assigned to this court under
our appellate number 14-13-00442-CV. On May 24, 2013, appellant filed another
notice of appeal from the court’s judgment signed April 10, 2013, and the appeal
was assigned to this court under our appellate number 14-13-00462-CV.

      On January 31, 2014, appellant filed a motion to consolidate all four related
appeals. On February 4, 2013, appellee filed a response in which she does not
object to the consolidation of the appeals on which this court has not issued an
opinion. Appellant’s motion is GRANTED in part and DENIED in part, and we
issue the following order:

      We order the appeals pending under our appellate case numbers 14-13-
00442-CV and 14-13-00462-CV CONSOLIDATED. We deny appellant’s motion
to consolidate with regard to appellate case numbers 14-12-00755-CV and 14-13-
00460-CV. The existing filing deadlines in case number 14-13-00462-CV will
apply to both cases. Appellant’s brief in the consolidated cases is due on or before
February 12, 2014. No further motions for extension of time for the filing of
appellant’s brief will be entertained.

                                         PER CURIAM